Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE REPORTS Third QUARTER 2 ALPHARETTA, GA, November 12, 2013 – SANUWAVE Health, Inc. (OTCBB: SNWV) today reported financial results for the three and nine months ended September 30, 2013 and provided a business update. The Company will host a conference call today at 10:00 a.m. Eastern Time. Highlights of the third quarter and recent weeks include: ● Enrolled over one-half (50%) of the minimum required patients in the U.S. Phase III supplemental clinical trial using dermaPACE ® for treating diabetic foot ulcers. ● orthoPACE ® device approved for commercialization in South Korea. ● Alan L. Rubino, life science industry executive, joined the Board of Directors. ● Raised an aggregate $2.0 million in net proceeds from the sale of the Company’s common stock and warrants from a public offering which closed in July 2013 and from a private placement which was completed in October 2013. ● Converted the Senior Secured Notes with an original principal balance of $2.0 million to Company common stock and warrants on July 31, 2013. “In the third quarter we continued to focus on our primary goal of enrolling patients at a consistent rate in our U.S. Phase III clinical trial with dermaPACE,” commented Joseph Chiarelli, Chief Executive Officer of SANUWAVE. “With over half of the minimum required patients enrolled, we remain on-track to complete the clinical trial in the first quarter of 2014. When successful, dermaPACE can address a $3.6 billion U.S. market for diabetic foot ulcers. We continue to believe, based on published research, that the addition of four treatments for a total of eight in this clinical trial enhances the rate of wound closure in the first 12-weeks.” Mr. Chiarelli continued, “In addition, we continue to work with our distribution network outside of the U.S. to improve the volume and rate of activity. We expect to see the beginnings of this benefit in 2014. With the approval of orthoPACE in South Korea, we are expanding our distribution network outside of Europe, Canada, Australia and New Zealand to assist our cash flow.” Third Quarter Financial Results Revenue for the three months ended September 30, 2013 was $148,421, compared with $178,256 for the same period in 2012, a decrease of $29,835, or 17%. Gross profit as a percentage of revenue was 80% for the three months ended September 30, 2013, as compared with 75% for the same period in 2012. The decrease in revenue for 2013 was primarily due to the one-time sale in 2012 of new device applicators to a distributor in Asia. Operating expenses, including research and development which includes the cost for the dermaPACE clinical trial, for the three months ended September 30, 2013 were $2,008,969, compared with $1,499,714 for the same period in 2012, an increase of $509,255, or 34%. Operating expenses include non-cash stock-based compensation of $175,987 and $217,686 for the three months ended September 30, 2013 and 2012, respectively, and non-cash cost for stock issued for consulting services of $407,707 and $0 for the three months ended September 30, 2013 and 2012, respectively. The increase in non-cash cost for stock issued for consulting services was primarily due to financial and investors relations consultants utilized in 2013. Excluding the non-cash costs for stock-based compensation and consulting services above, operating expenses were $1,425,275 for the three months ended September 30, 2013, as compared with $1,282,028 for the same period in 2012, an increase of $143,247, or 11%. The increase in operating expenses for 2013 was related to costs for the dermaPACE clinical trial. The net loss for the three months ended September 30, 2013 was $4,436,790, or ($0.14) per basic and diluted share, compared with a net loss of $1,447,271, or ($0.07) per basic and diluted share, for the same period in 2012, an increase in the net loss of $2,989,519, or 207%. The increase in the net loss was primarily a result of the $2,464,927 increase in the primarily non-cash expense in other income (expense) for 2013, as compared to 2012, for the accounting for the Senior Secured Notes which were converted into equity during the quarter and the increase in research and development expenses for clinical study related costs as a result of the start of the enrollment phase of the dermaPACE clinical trial for treating diabetic foot ulcers in 2013. Revenue for the nine months ended September 30, 2013 was $510,272, compared with $627,153 for the same period in 2012, a decrease of $116,881, or 19%. Gross profit as a percentage of revenue was 79% for the nine months ended September 30, 2013, as compared with 68% for the same period in 2012. The decrease in revenue was due to decreased sales of orthoPACE devices primarily due to the European economic downturn. This was partially offset by an increase in sales of higher margin refurbishment applicators for devices in 2013, as compared with 2012, due to the increased number of devices in use, and fewer sales of lower margin demonstration devices for distributors in 2013, as compared to 2012. Conference Call The Company will hold a conference call today, November 12, 2013, beginning at 10:00 a.m. Eastern Time to discuss the third quarter financial results and provide a business update. Shareholders and other interested parties can participate in the conference call by dialing 877-407-9055 (U.S. and Canada) or 201-493-6743 (international). A replay of the conference call will be available beginning two hours after its completion through November 19, 2013 by dialing 877-660-6853 (U.S. and Canada) or 201-612-7415 (international) and entering Conference ID 414704. About SANUWAVE Health, Inc. SANUWAVE Health, Inc. (www.sanuwave.com ) is a shock wave technology company initially focused on the development and commercialization of patented noninvasive, biological response activating devices for the repair and regeneration of skin, musculoskeletal tissue and vascular structures. SANUWAVE’s portfolio of regenerative medicine products and product candidates activate biologic signaling and angiogenic responses, producing new vascularization and microcirculatory improvement, which helps restore the body’s normal healing processes and regeneration. SANUWAVE applies its patented PACE technology in wound healing, orthopedic/spine, plastic/cosmetic and cardiac conditions. Its lead product candidate for the global wound care market, dermaPACE
